Supreme Court

James May vs. John W. Burnet

And the said Defendant by McDougall Hunt & Larned his Attornies, comes & defends the wrong and injury, when, &c and says that the said Plaintiff ought not to have or maintain his aforesaid action thereof against him, because he says that he the said Defendant never was Executor of the last will and testament of the Said William Burnet deceased, nor ever administered any of the goods and Chattels which were of the said William Burnet deceased, at the time of his death as Executor of the last will and *530testament of the said William Burnet deceased, in manner and form as the said Plaintiff hath above in his said declaration in that behalf alleged.
And this he the said Defendant is ready to verify, wherefore he prays judgment, if the said Plaintiff ought to have or maintain his aforesaid action thereof against him &c
M°Dougall Hunt & Larned
for Deft Defts. Atts.